360 U.S. 472 (1959)
COFIELD
v.
UNITED STATES.
No. 677, Misc.
Supreme Court of United States.
Decided June 22, 1959.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.
William F. McKenna for petitioner.
Solicitor General Rankin, Assistant Attorney General Wilkey and Beatrice Rosenberg for the United States.
PER CURIAM.
In view of all the circumstances under which this defendant entered a plea of guilty and the plea was accepted, the petition is granted and the sentence is vacated and the cause remanded with instructions to allow petitioner to withdraw his plea of guilty and plead anew.
MR. JUSTICE CLARK and MR. JUSTICE HARLAN dissent, believing that this case should not be disposed of without plenary consideration.